Case 3:21-mj-00237-MMS Document 8 Filed 04/22/21 Page 1 of 2
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   3:21-mj-00237-MMS
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title




                            Case 3:21-mj-00237-MMS Document 8 Filed 04/22/21 Page 2 of 2
